THREADGILL, Acting Chief Judge.
The appellant, Joseph Laurain, appeals a judgment and sentence for the crime of escape. We affirm the judgment and sentence. We, however, strike a court cost and remand for the appellant to be given the opportunity to object to the amount of the public defender’s hen.
At sentencing, the trial court imposed a public defender’s hen for $750.00 without advising the appellant of his right to a hearing to contest the amount of the hen as required by Florida Rule of Criminal Procedure 3.720(d)(1). It also imposed a discretionary court cost of $2.00, pursuant to section *656943.25(13), Florida Statutes (1995), without individually announcing the cost at sentencing as required by Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We therefore strike the $2.00 court cost and remand for the appellant to be given thirty days from the date of mandate to ñle a written objection to the amount assessed for public defender’s fees. See Waldron v. State, 677 So.2d 393 (Fla. 2d DCA 1996).
Affirmed; remanded.
PATTERSON and CASANUEVA, JJ., concur.